Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 for the reasons outlined previously.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of the article entitled “Mechanical Packing of Spherical Particles” authored by McGeary and published in the Journal of the Ceramic Society (1961) 44(10), 514-522 for the reasons outlined previously.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elahee, U.S. Patent Application Publication No. 2011/0311767 in view of Bhagwagar et al., U.S. Patent Application Publication No. 20130248163 for the reasons outlined previously.  
Response to Arguments
It is first noted that Applicant has incorporated the subject matter of claims 2 and 8 into claim 1.  In connection with the subject matter of original claim 8, Applicant notes in point 18 of their Rule 1.132 Declaration that, to the extent that Elahee only exemplifies Me3SiO(MeHSiO2/2)5(Me2SiO2/2)3SiMe3 in association with the organohydrogensiloxane crosslinker, but this compound does not adhere to the structural attributes of claimed component (B), than the ratio  [Hnon-B]/[HB] + [Hnon-B] would equal 1 whereas the claims stipulate that this ratio has a value not exceeding 0.7.
The Applicant seems not to appreciate that the Examiner has deemed other permutations of an oligohydrogensiloxane to be prima facie obvious.  From pages 4 and 5 of the February 16, 2021 Office communication:
“Essentially the only difference between the composition defined by the claims and that summarized in [0128] and Table 1 is that the organohydrogensiloxane has FIVE methylhydrogensiloxane repeat units instead of two to 4. On the other hand, it is the Examiner’s position that structurally homologous compounds with slightly fewer methylhydrogensiloxane units, or slightly more, would have been obvious to one of ordinary skill. MPEP 2144.08 instructs that prior art teachings of optimum species, “structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Devel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."). “The closer the physical and/or chemical
similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.” See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (disclosure of dissimilar species can provide teaching away).”

From page 4 of the August 19, 2021 Office communication:
“Among the compounds that one of ordinary skill might quickly conceive of as alternatives would be, for instance, Me3SiO(MeHSiO)4(Me2SiO)3SiMe3, Me3SiO(MeHSiO)3(Me2SiO)3SiMe3, Me3SiO(MeHSiO)4(Me2SiO)4SiMe3, Me3SiO(MeHSiO)3(Me2SiO)4SiMe3, Me3SiO(MeHSiO)2(Me2SiO)3SiMe3, Me3SiO(MeHSiO)2(Me2SiO)4SiMe3, etc.

Thus, when the Examiner says that the ratio limitation is satisfied, he intends that alternative embodiments regarded by a skilled practitioner of Elahee’s invention as obvious with support from the Dillon decision, among others, will comply with the requirements that there only be two silicon-bound hydrogen atoms and both of these are pendant to the backbone of the oligomer.  See, for instance, the last two of the proposed alternatives from above.  Where these are the only organohydrogensiloxane in use, and Elahee only incorporates a single one, than the magnitude of the aforementioned ratio would be  zero insofar as [Hnon-B] = 0 in this scenario.
The rejection is maintained because Applicant has not yet met their burden of proving unobviousness based on secondary considerations.  As the Examiner noted, in each and every Comparative trial summarized in the instant Specification, there is present an organohydrogensiloxane, non-B-3, that contains terminated SiH groups.  The Examiner made clear in the November 30, 2021 Office communication that none of these constitute a comparison as close to the instant invention as is the exemplification outlined by Elahee because they all feature contributions from an oligosiloxane with terminal SiH groups including Comparative Example 7, which is the only comparative trial that contains non-B-2  (non-B-2 corresponding to the crosslinker used in Elahee).  It may very well be that all the property differences, i.e. differences in peelability and repairability, are attributable to the presence of non-B-3 and a system that contains only non-B-2 to the exclusion of non-B-3 behaves exactly like a composition containing only B-1.  Applicant has thus far disregarded the Examiner’s suggestion that another comparative trial be carried out where the only organohydrogensiloxane present is non-B-2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 16, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765